Citation Nr: 0700677	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-43 429	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri

THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include as a result of tobacco use.

2.  Entitlement to service connection for lung disease, 
claimed as emphysema, currently diagnosed as chronic 
obstructive pulmonary disease, to include as a result of 
tobacco use. 

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and his daughter


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from July 1952 to 
April 1954, with service in the Korean Conflict.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 2005 by the VA Tiger Team 
Special Processing Unit at the Cleveland, Ohio, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
then transferred jurisdiction over the case to the RO in St. 
Louis, Missouri.

In September 2006, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is of record.  

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1. The veteran submitted claims for service connection for 
heart disease and lung disease in August 2002.

2. There is no competent medical evidence of record showing 
the veteran had heart disease or lung disease in service, or 
until many years following service, and there is no competent 
medical evidence of record relating his post-service 
development of heart disease and lung disease to the 
appellant's active service.



CONCLUSIONS OF LAW

1.  Heart disease was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2006).

2. The claim for service connection for heart disease due to 
tobacco use in service is barred by law.  38 U.S.C.A. § 1103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.300 (2006).

3.  Lung disease was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2006).

4.  The claim for service connection for lung disease due to 
tobacco use in service is barred by law. 38 U.S.C.A. § 1103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.300 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the veteran in September 2002 by the St. Louis RO satisfied 
the statutory and regulatory duty to notify provisions.  
There is no indication in the record that additional evidence 
material to the issues decided herein which is not part of 
the veteran's claims file is available.  Therefore, the Board 
finds that VA has met the duties to notify and to assist 
required by law as to the claim decided herein.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

When cardiovascular disease, to include hypertension, is 
manifested to a compensable degree within one year of 
separation from service, the disease may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2006).

The appellant's service medical records are entirely negative 
for any medical findings or diagnosis of any type of 
cardiovascular disease or lung disease, and there is no 
competent medical evidence of record that any type of 
cardiovascular disease or lung disease was manifested to any 
degree within one year of the appellant's release from active 
duty in April 1954.  The veteran and his representative have 
not alleged that the veteran had heart disease or lung 
disease in service or within one year of separation from 
service.  On this record, the Board finds no basis in law or 
in fact to allow direct service connection for heart disease 
or lung disease or to allow presumptive service connection 
for chronic heart disease or chronic lung disease.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2006).

A VA outpatient medical treatment record of the veteran in 
April 1999 contained diagnoses of CAD [coronary artery 
disease], CHF [congestive heart failure], and COPD [chronic 
obstructive pulmonary disease].

In his testimony at the hearing in September 2003, the 
appellant expressed his belief that his current heart and 
lung disorders are etiologically related to his exposure in 
service to cigarette smoke, and, in particular, to second-
hand cigarette smoke when he and other soldiers were in a 
bunker in Korea and were all smoking cigarettes. However, as 
a layman, the veteran is not qualified to provide a medical 
opinion on a question of medical diagnosis or on a question 
of medical causation, see Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992), and so his personal medical opinion lacks 
any probative value.

At the September 2003 hearing, the veteran also testified 
that in service he was not only exposed to second-hand 
cigarette smoke but that he himself smoked cigarettes in 
service.  

In November 2006, a statement by a private osteopathic 
physician was received, in which the doctor, who evidently is 
one of the appellant's treating physicians, reported that the 
appellant has "end-stage COPD which is steroid-dependent."  
The private physician stated, apparently on the history which 
the appellant provided to him, that the veteran had started 
to smoke cigarettes during his active military service and 
that he had smoked up to two packs of cigarettes per day 
until 1996.  In his statement, he also related the history 
provided by the veteran of being confined in a small bunker 
in Korea with five other soldiers for several days and being 
exposed to a lot of second-hand cigarette smoke during that 
period of time.  The private physician did not state a 
medical opinion that the veteran had symptomatology of heart 
disease or of lung disease in service or within one year of 
separation from service.  

For claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  38 C.F.R. 
§ 3.300(a) (2006).  In this case, the veteran's claims for 
service connection for heart disease and lung disease were 
received in August 2002 and therefore, after June 9, 1998, so 
the appellant's currently diagnosed heart disease and lung 
disease cannot, under 38 C.F.R. § 3.300(a), be considered 
service- connected disabilities if such diseases are 
attributable to the use of tobacco products during service.  
In short, although the appellant has asserted that the cause 
of his heart disease and lung disease should be service-
connected because of the smoking habit he developed in 
service, applicable VA regulations prohibit a grant of the 
benefit on that basis.  See 38 U.S.C.A. § 1103(a); 38 C.F.R. 
§ 3.300(a).

Service connection is not prohibited if the disability or 
death can be service-connected on some basis other than the 
veteran's use of tobacco products during service, or if the 
disability became manifest during service.  See 38 U.S.C.A. § 
1103(a); 38 C.F.R. § 3.300(b).  However, as noted above, 
there is no medical evidence of record that the appellant had 
heart or lung problems during service or until many years 
following his separation from service, nor is there any 
medical evidence of record relating heart disease or lung 
disease directly to his active service.  The veteran and his 
representative have not identified any existing medical 
opinion not currently of record which might be favorable to 
his service connection claims.  As such, no reasonable 
possibility exists that a medical examination would aid in 
substantiating the veteran's direct service connection 
claims, and VA's duty to assist does not require VA to 
arrange for such an examination or to request a medical nexus 
opinion from an examining physician.  See Duenas v. Principi, 
18 Vet. App. 512 (2004); 38 C.F.R. § 3.159(c)(4) (2006).

The preponderance of the evidence is against the claims for 
service connection for heart disease and lung disease, to 
include as results of tobacco use, and entitlement to those 
benefits is not established.  In making this decision, the 
Board has considered the benefit-of-the-doubt-doctrine, but 
it does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2006).

ORDER

1.  Entitlement to service connection for heart disease, to 
include as a result of tobacco use, is denied.

2.  Entitlement to service connection for lung disease, 
claimed as emphysema, currently diagnosed as chronic 
obstructive pulmonary disease, to include as a result of 
tobacco use, is denied. 




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


